[NOT FOR PUBLICATION]

                United States Court of Appeals
                    For the First Circuit
                                         

No. 96-1910

                  UNITED STATES OF AMERICA,

                     Plaintiff, Appellee,

                              v.

                    JONATHAN S. LEVESQUE,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Steven J. McAuliffe, U.S. District Judge]                                                                 

                                         

                            Before

                    Lynch, Circuit Judge,                                                    

          Aldrich and Bownes, Senior Circuit Judges.                                                               

                                         

   Jonathan R. Saxe, with whom Twomey &amp; Sisti Law Offices were                                                                     
on brief, for appellant.

   David A. Vicinanzo, Assistant United States Attorney, with                                 
whom Paul M. Gagnon, United States Attorney, and Peter E. Papps,                                                                         
First Assistant United States Attorney, were on brief, for
appellee.

                                         
                        MARCH 13, 1997
                                         

          Per Curiam.   Levesque  appeals from the  denial of                      Per Curiam.                                

his  motion  to suppress  which  challenges  the legality  of

searches and  seizures.   Those searches and  seizures, which

arose  initially  out of  a  routine  traffic stop,  produced

approximately 328 pounds of  marijuana, which ultimately  led

to  criminal charges against Levesque, said  to be the person

for whom the marijuana was intended.  

          Two men from New Hampshire,  one in a U-Haul  truck

and one in a Dodge pick-up, were stopped  on a Kansas highway

by state troopers and found to have marijuana hidden in those

vehicles.  They  were arrested.   The driver  of the  pick-up

truck told  the authorities  that the marijuana  was destined

for Jonathan  Levesque.  A controlled  delivery was arranged,

and Levesque was subsequently arrested.  Levesque pled guilty

to  possession  of  marijuana  with   intent  to  distribute,

reserving his right to  challenge the district court's denial

of his motion to suppress various items  of evidence stemming

from the stops and  searches of the U-Haul and  Dodge trucks.

Levesque now appeals.

          Like  the district court, we do not reach the issue

of whether  Levesque had  standing to challenge  the searches

and seizures at  issue.   The district court  found that  the

challenged searches  and  seizures were  valid and  conducted

within constitutional  limits.  We  agree and  affirm on  the

district court's well-reasoned opinion.  Local Rule 27.1. 

                             -2-                                          2

          Affirmed.                              

ON]

                United States Court of Appeals

                    For the First Circuit

                                         

No. 96-1910

                  UNITED STATES OF AMERICA,

                     Plaintiff, Appellee,

                              v.

                    JONATHAN S. LEVESQUE,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

                             -3-                                          3

       [Hon. Steven J. McAuliffe, U.S. District Judge]                                                                 

                                         

                            Before

                    Lynch, Circuit Judge,                                                    

          Aldrich and Bownes, Senior Circuit Judges.                                                               

                                         

          Jonathan  R. Saxe,  with  whom Twomey  &amp; Sisti  Law                                                                         
Offices were on brief, for appellant.                   

          David   A.   Vicinanzo,  Assistant   United  States                                            
Attorney, with  whom Paul M. Gagnon,  United States Attorney,                                               
and Peter  E. Papps, First Assistant  United States Attorney,                               
were on brief, for appellee.

                                         
                        MARCH 13, 1977
                                         

                             -4-                                          4

          Per Curiam.   Levesque  appeals from the  denial of                      Per Curiam.                                

his  motion  to suppress  which  challenges  the legality  of

searches and  seizures.   Those searches and  seizures, which

arose  initially  out of  a  routine  traffic stop,  produced

approximately 328 pounds of  marijuana, which ultimately  led

to  criminal charges against Levesque, said  to be the person

for whom the marijuana was intended.  

          Two men from New Hampshire,  one in a U-Haul  truck

and one in a Dodge pick-up, were stopped  on a Kansas highway

by state troopers and found to have marijuana hidden in those

vehicles.  They  were arrested.   The driver  of the  pick-up

truck told  the authorities  that the marijuana  was destined

for Jonathan  Levesque.  A controlled  delivery was arranged,

and Levesque was subsequently arrested.  Levesque pled guilty

to  possession  of  marijuana  with   intent  to  distribute,

reserving his right to  challenge the district court's denial

of his motion to suppress various items  of evidence stemming

from the stops and  searches of the U-Haul and  Dodge trucks.

Levesque now appeals.

          Like  the district court, we do not reach the issue

of whether  Levesque had  standing to challenge  the searches

and seizures at  issue.   The district court  found that  the

challenged searches  and  seizures were  valid and  conducted

within constitutional  limits.  We  agree and  affirm on  the

district court's well-reasoned opinion.  Local Rule 27.1. 

                             -2-                                          2

          Affirmed.                              

                             -3-                                          3